Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Cutting Device With Selectively Lockable Actuating Member.
Drawings
The drawings are objected to because the “central body member protrusion located on a central portion of the actuating member and the urging member surround[iing] the central body member protrusion” of Claim 11 is not labeled in fig 9.  In Fig. 9, there is a protrusion above the fastener 355, which protrusion the spring partially surrounds. If this is the protrusion being claimed, then this should be labeled in the figures with a reference character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  The limitation reading “the first and second housing member align to form a blade a blade outlet slot that is configured to permit all of the cutting edge of the cutting member to be extended from the housing” should read: “the first and second housing members align to form a blade outlet slot, [[a]] the blade outlet slot ”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “cutting member”, “urging member”, and “actuating member” in claims 1-5, 7-9, 13 and 17-18.
With regard to the term “cutting member”, in claims 1-2, 5-6, and 7:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the cutting member.
With regard to the term “urging member”, in claims 1-2, 5-6, and 7:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “urging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “urging” preceding the generic placeholder describes the function, not the structure, of the urging member.
With regard to the term “actuating member”, in claims 1-2, 5-6, and 7:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “actuating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “actuating” preceding the generic placeholder describes the function, not the structure, of the actuating member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1, 13, 17, 18, 21-22 reading a “cutting assembly” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 17-20, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140101943, Chu, in view of USPN 8220161, Chang.
Regarding Claim 1, Chu discloses a cutting device, comprising: 
a first housing member (parts 12 and 13 together) having an actuating aperture 121 that extends through an entire thickness of the first housing member (fig 1); 
a second housing member 11 that is removably attachable to the first housing member (via screws 14) to form a housing (fig 1), the second housing member including a pair of body member rails (see annotated fig 2 below) formed on an interior surface of the second housing member to provide a body member track (fig 2); and 
a cutting assembly (20/21) that is movably disposed in the housing (par 0023), the cutting assembly including an urging member 34, an actuating member (31, 33, 35) that is movably disposed in the actuating aperture (par 0018, 0027), a cutting member 20, and a body member (21/22) slidably received in the body member track, the body member being a monolithic piece  (fig 2 and par 0027) having a first end formed with a cutting member holder (portion of body which holds blade 20) and second end formed with a plurality of actuating member holes (22); 
wherein the housing includes a first recess (131 on rear), a second recess (132 on rear), a third recess (131 in middle of body 13), and a fourth recess (132 in middle of body 13); 
wherein the actuating member includes a plurality of body member protrusions 351 extending toward the body member from a bottom portion of the actuating member (fig 2); 
wherein the urging member biases the actuating member away from the body member and toward one or more of the first, second, third, and fourth recesses (par. 0032 ); and 
wherein sliding the actuating member in a first direction toward a front edge of the cutting device causes the cutting member to be extended from the housing (par. 0034).

    PNG
    media_image1.png
    295
    714
    media_image1.png
    Greyscale
 
Regarding Claim 2, in Chu the cutting member is retracted within the housing in a retracted position when the first recess protrusion is received in the first recess and the second recess protrusion is received in the third recess, and the cutting member is extended out of the housing in an extended position when the first recess protrusion is received in the second recess and the second recess protrusion is received in the fourth recess (par 0032-0035). 
Regarding Claim 3, in Chu the urging member is disposed between the body member and the actuating member (fig 2); and 
when the cutting member is in the retracted position, the urging member biases the first recess protrusion into the first recess and the second recess protrusion into the third recess (par. 0034). 
Regarding Claim 4, in Chu when the cutting member is in the extended position, the urging member biases the first recess protrusion into the second recess and biases the second recess protrusion into the fourth protrusion (par 0032-0035).  
Regarding Claim 5, in Chu the plurality of actuating member holes includes a first actuating member hole and a second actuating member hole and the plurality of body member protrusions includes a first body member protrusion configured to be received in the first actuating member hole and a second body member protrusion configured to be received in the second actuating member hole (fig 2 and par. 0029); -5-Appl. No. 16/155,240 Reply to Office Action dated March 10, 2022 
the first actuating member hole is spaced away from the second actuating member hole (See fig 2); and 
the urging member is disposed between the first body member protrusion and the second body member protrusion (fig 3).  
Regarding Claim 6, in Chu the first recess, the second recess, the third recess, and the fourth recess are formed in a wall portion of the first housing member that forms the actuating aperture (fig 2, since the parts 12 and 13 combined form the first housing member as defined above ).  
Regarding Claim 7, in Chu, when the actuating member moves toward the body member, the urging member is compressed, and when the actuating member moves away from the body member, the urging member is uncompressed (par 0033-0035) 
the third recess and the fourth recess are disposed on an opposite side of the actuating aperture from the first recess and the second recess; and 
the first recess protrusion, the second recess protrusion, the first body member protrusion, the second body member protrusion, and the urging member are aligned (fig 2/ fig 3).  
Regarding Claim 8, in Chu the cutting member holder is configured to align a cutting edge of the cutting member in a perpendicular orientation relative to a longitudinal axis of the body member (fig 2).  
Regarding Claim 9, in Chu the first and second housing member align to form a blade a blade outlet slot that is configured to permit all of the cutting edge of the cutting member to be extended from the housing (fig 8).  
Regarding Claim 10, the Chu assembly further comprises a first and second lateral edge that each connect between the first and second ends of the body member, wherein each of the lateral edges are received in one of the body member rails on the interior surface of the second housing, see fig 3.
Regarding Claim 13, in Chu a tab portion of the cutting assembly (rear portion where holes 21 are) is received in a slot portion of the housing (portion of housing between rails in annotated fig 2)  when the cutting member is extended out of the housing in an extended position (fig 2 and fig 8)).
Regarding Claim 17, Chu discloses a scraper (since the Chu apparatus can scrape), comprising: a first housing member (parts 12 and 12 together) having an actuating aperture 121 that extends through a thickness of the first housing member (see fig 3); 
a second housing member that is removably attachable to the first housing member to form a housing (via screws 14); a locking assembly (screws 14) including a movable locking member (any one of the screws) that is a monolithic piece that slidably rotates between a locked position and an unlocked position to selectively lock the first housing member to the second housing member (par. 0022), wherein the movable locking member is retained on an interior surface of the second housing member by one or more protrusions extending from the interior surface of the second housing member and toward the first housing member (interior threaded channels portions of housing which protrude through the housing and accept screws 14); 
a scraping assembly (20-22) that is movably disposed in the housing (par 0031-0036), the scraping assembly including an urging member 34, an actuating member (parts 35, 33, 32) that is movably disposed in the actuating aperture (see par 0029), and a body member (portion of cutting member which has holes 22); and -8-Appl. No. 16/155,240 Reply to Office Action dated March 10, 2022 
a scraping member 20 that is removably attachable to the scraping assembly (by removing it from the parts 351);
 wherein the housing includes a first plurality of recesses (131 and 132 on rear of part 13) and a second plurality of recesses (131 and 132 on center of part 13); wherein the urging member biases the actuating member toward the first and second plurality of recesses (par 0032); 
wherein the urging member is disposed between the plurality of protrusions of the actuating member (fig 3); 
wherein the actuating member includes a plurality of body member protrusions 351 that are spaced apart (fig’s. 2-3); and wherein the body member includes a plurality of holes 22 configured to receive the plurality of body member protrusions of the actuating member (par 0023).  
Regarding Claim 18, in Chu the urging member 34 is a spring that is disposed in the actuating aperture between the body member of the scraping assembly and the actuating member (See fig 3).  
Regarding Claim 19, in Chu the scraping member is a ceramic member; the first plurality of recesses and the second plurality of recesses are disposed in a wall portion of the first housing member that forms the actuating aperture; and some of the plurality of first and second recesses are disposed on an opposite side of the actuating aperture from other of the plurality of first and second recesses.  
Regarding Claim 20, in Chu a front portion of the scraper has round corner portions, see annotated fig 2 below.  

    PNG
    media_image2.png
    330
    431
    media_image2.png
    Greyscale

Regarding Claim 22, in Chu a plurality of tabs of the scraping assembly are respectively received in a plurality of slots of the housing when the scraping member is extended out of the housing in an extended position (see annotated fig 6).

    PNG
    media_image3.png
    410
    560
    media_image3.png
    Greyscale
  
Regarding claim 23, in Chu the plurality of body member protrusions extend vertically down in a first direction from a bottom surface of the actuating member that faces an upper surface of the body member at which the plurality of holes are disposed (see fig 2); and the plurality of protrusions extend from a side surface of the actuating member in a second direction that is perpendicular to the first direction (fig 2).  
Regarding Claim 25, in Chu the movable locking member is slidably retained on a rear perimeter edge of the scraper that is opposite of a blade outlet slot and where the first housing member abuts with the second housing member (at least the right most screw in fig 2).  
Regarding Claim 26, in Chu an outer portion of the movable locking member is formed with a toggling protrusion (head of the screw which protrudes from the top of the screw and allows for the screw to be toggled).
Chu lacks the actuating member including a first recess protrusion that is selectively receivable in the first recess and in the second recess, a second recess protrusion that is selectively receivable in the third recess and in the fourth recess, wherein each of the actuating member holes corresponds to one of the body member protrusions of the actuating member and the body member protrusions are slidably received within the actuating member holes; (Claim 1), and wherein the actuating member includes a plurality of protrusions that are selectively receivable in the first plurality of recesses and in the second plurality of recesses (Claim 17).  Rather, the actuating member of Chu comprises a single protrusion 331 wherein the two different halves of the protrusion are individually received in different recesses 331 and 332 of the Chu body.
Chang discloses a multifunction cutter with a selectively lockable cutter 20 and includes an actuating member 40 including a first recess protrusion (41 on the right of the actuator) that is selectively receivable in the first recess and in the second recess (positioning pits 112 in the right half of body on the rear of the body and on the front of the body), a second recess protrusion (41 on the left of the actuator) that is selectively receivable in a third recess and in a fourth recess (positioning pits 112 in the left half of body on the rear of the body and on the front of the body), wherein each of the actuating member holes corresponds to one of the body member protrusions of the actuating member and the body member protrusions are slidably received within the actuating member holes (col 3 lines 60-67); (Claim 1), and wherein the actuating member includes a plurality of protrusions (41) that are selectively receivable in the first plurality of recesses and in the second plurality of recesses (112, col. 3 lines 60-67) (Claim 17).
As noted above, Chu discloses a prior art selectively lockable cutting device having all the recited structure, but which differs from the claimed device in that said actuator only has a single protrusion 331 wherein two different halves of the protrusion are individually received in different recesses 331 and 332 of the Chu body rather than the claimed first and second separate actuator protrusions interacting with the recesses 331 and 332.
Chang, as discussed above, discloses a prior art multifunction cutter with a selectively lockable cutter, wherein the actuator assembly thereof includes two separate protrusions 41 that interact with two recesses 112 in the body thereof to selectively lock the cutter thereon in different positions. 
The substitution of one known element (single protrusion on an actuator with two halves that interact with separate recesses in a body) for another (two separate protrusions on an actuator which interact with separate recesses in a body) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the dual protrusion actuator shown in Chang for the single double sided protrusion shown in Chu would have yielded predictable results, namely, a selective locking into recesses of the body to selectively lock the cutter in a position.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Chang and in view of USPGPUB 20160167239, Gallegos.
Regarding Claim 19 Chu modified by Chang discloses all the limitations of Claim 17 as discussed above.
Chu also discloses the first plurality of recesses and the second plurality of recesses are disposed in a wall portion of the first housing member that forms the actuating aperture; and some of the plurality of first and second recesses are disposed on an opposite side of the actuating aperture from other of the plurality of first and second recesses (fig 2).
 Chu lacks the cutting member being ceramic.
Gallegos discloses a retractable utility knife assembly, analogous to the retractable cutting assembly of Chu, and discloses that in such retractable cutting assemblies that it is known to construct the cutting assembly partly out of a ceramic, since that is a suitable material for working on materials to be cut, par 0081.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Chu by making the cutting assembly thereof at least partly out of ceramic being zirconium oxide in order to make the cutter out of material that is suitable for cutting as taught in Gallegos.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Chang and in view of USPGPUB 2948961 Ortner.
Regarding Claim 21, Chu modified by Chang discloses all the limitations of Claim 17 as discussed above.
Chu also discloses that the scraping assembly includes a protrusion 33, which is receivable in an aperture 21 of the scraping member (fig 2).
Chu lacks a plurality of portions that are receivable in a plurality of recesses of the scraping member.  
Ortner discloses a retractable knife, like the retractable knife assembly of Chu, and discloses that the knife includes a replaceable blade 69 that is removably attached to the slider portion 55 thereof via a plurality of portions 67 that are receivable in a plurality of recesses 68 of the cutting member thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu by having the blade of Chu be separate from the slider thereof via a plurality of portions that are receivable in a plurality of recesses of the scraping member in order to have only need to replace the blade thereof, without replacing the whole slider when the blade becomes worn as is known to happen in the knife arts.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited or considered prior art comprises the cutting tool as claimed in Claim 1, and also comprising the actuating member comprising at least one body member protrusion being a central body member protrusion located on a central portion of the actuating member and said protrusion also being surrounded by an urging member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20140173912, 20030136005, 3964162, 4558517, and 10220527 each claim state of the art retracting knives with positioning sliders and therefore each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

                                                                                                                                                                                           /EVAN H MACFARLANE/Examiner, Art Unit 3724